Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgement is made that this application is a CON of 16/129,261 filed on 09/12/2018 (U.S. Patent 10,748,211) which is a CON of 14/254,044 filed on 04/16/2014 (U.S. Patent 10,121,197) which is a CON of 14/029,464 filed 09/17/2013 (U.S. Patent No. 8,738,512) which is a CON of 13/014,547 filed on 01/26/2011 (U.S. Patent No. 8,566,220).
 
EXAMINER STATEMENT
This action is responsive to an amendment filed on 06/02/2022. Of the original claims 2-11, applicant amended the claim 2 in the amendment. Therefore, claims 2-11 are under consideration for prosecution of this application.
The terminal disclaimers filed for the parent applications has been approved by the office on 01/21/2022. Therefore, claims 2-11 are deemed to be allowable over same rational as the parent applications.

Reasons for Allowance
With regards to claim 2, the updated and searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the uniquely patentable feature of: “receiving by the trading device a command to activate a block placing tool through the graphical user interface for the visual programming language; and iterating by the trading device, in response to receiving the command to activate the block placing tool, over each selected block in the selection of blocks and for the selected block being traversed; determining by the trading device whether the block type of the selected block conforms to a mapping in a mapping definition, wherein the mapping definition includes at least one mapping, wherein each mapping in the mapping definition specifies a relationship between a first type and a corresponding second type, wherein the first type includes a first block type, wherein the second type includes a second block type; determining by the trading device a new block type, wherein the new block type is the corresponding block type specified in the mapping when the block type of the selected block conforms to the mapping and the new block type is the block type of the selected block when the block type of the selected block does not conform to a mapping in the mapping definition; and placing by the trading device a new block of the determined new block type in the visual programming design canvas area as part of a new arrangement, wherein the new arrangement is a modified copy of the selected arrangement of the plurality of selected blocks “ in a method for placing new blocks in a trading algorithm being designed in a visual programming environment.
 
Discussion 
The applicant's remarks filed in response dated June 2, 2022, see pages 1-2 has been fully considered. The claims in the instant application are similar to the patented parent applications specifically U.S. Patent 10,748,211. The claims do not match word to word with  the parent patent 10,748,211 and are not subjected statutory double patenting rejection. The terminal disclaimers for parent patents as listed in the priority has been approved by the office on 01/21/2022. 
The claim 2 as amended in order of combination elements is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique feature as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The order combination of elements of the claim provide a technical solution that solve problem of requiring repeated testing and debugging in developing trading algorithms by skilled programmers taking days and months when decision is made by a trader to apply different approach or desired modify to the algorithm’s logic for a quicker evaluation and reaction to change in market environment to effectively compete in the marketplace or even give edge over others competitors (see Specification paragraph [0006-0007]). The claim as amended is integrated into a practical application by providing technology-based solution using the block trading tool that allows non-programmers traders to create and deploy trading algorithm utilizing visual programming language in a visual design environment with fewer steps and instructions allowing more rapid and accurate design of an algorithm than other visual programming platforms (see Specification paragraph [0079]). The technical solution enables the trader to use the block trading tool in visual interface to place new blocks (see Fig. 6A/6B: specification paragraph [0123-0124]) in the algorithms being designed (see Fig. 3C, Specification paragraph [0090-0091]) based on selection blocks and mapping of blocks types and attributes (see Figs.4A-4F) improving usability of a graphical user interface making a computer more efficient and easier to use in providing modified trading algorithm with respect to change in market environment and to effectively compete in the marketplace giving edge over others competitors. Therefore, the claims are eligible because it do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cited/searched prior arts, Waelbroeck et al. disclose drag-and drop graphical control graphical user interface with an automated algorithm selection function that enable initiate automated multi-algorithm trading strategies (see abstract, Fig. 3; paragraph [0056-0061]). The International Publication prior art of Otero et al. teach modifying mappings to construct algorithm and providing plugin to trader with an automatic execution mechanism (see abstract, Fig. 1,2, 6 and 7: page 6-8). The Non-patent literature of Ren et al. disclosed end user built interactive information visualization system comprising data, visualization and control model (see abstract). None of the references teach the unique features with combination order of elements as listed above. Therefore, claims 2-11 are deemed to be allowable over same rational as the specified parent applications and the searched/cited prior arts of record and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        07/15/2022